DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the application no. 16/889,891 filled on 06/02/2020.
Claims 1-5 are presented for examination.

Claim Objections
Claims 1-5 are objected to because of the following informalities:
a)	Regarding claim 1, the limitation “a camera mounted the home robot” on line 2 should apparently be “a camera mounted on the home robot”. Appropriate correction is required.
b)	Claim 1 cites the phrase “if” which is not a positive phrase and used for intended use and would not be given patentable weight. “if” should apparently be “[[if]]when”. Appropriate correction is required.
c)	Regarding Claim 2, the limitation “wearable sensor wearing a care object with a IOT device” is not  a convention way to write the limitation, and it should be corrected as “a wearable sensor worn by a care object along with a IOT device”. Appropriate correction is required.
d)	Regarding claim 2, the phrase “a transmitting” on line 4 should apparently be “[[a]] transmitting”.  Appropriate correction is required.
the recognized abnormal condition of the care object” for consistency of wording of the phrase in the claim  Appropriate correction is required.
f)	Regarding claim 3, the phrase “home IOT devices in the house” on lines 4-5 should apparently be “the multiple hhome” for consistency of wording of the phrase.  Appropriate correction is required.
g)	Regarding claim 3, the phrase “A home robot” on line 7 should apparently be “[[A]] the home robot”.  Appropriate correction is required.
h)	Regarding claim 3, the phrase “the IOT devices” on line 8 should apparently be “the multiple IOT devices” for consistency of wording of the phrase.  Appropriate correction is required.
i)	Regarding claim 4, the phrase “IOT devices” on line 2 should apparently be “at least one of the multiple IOT devices” or “one of the multiple IOT devices” or “the multiple IOT devices” for consistency of wording of the phrase.  Appropriate correction is required.
j)	Claim 5 is independent claim and cites “The further robot” which is not a conventional. Appropriate correction is required.
k)	Regarding claim 5, the phrase “the robot” to be corrected as “the home robot” for consistency of wording of the phrase. Appropriate correction is required.
l)	Regarding claim 5, the phrase “in-map data” to be corrected as “[[in-]]map data”. Appropriate correction is required.
m)	Regarding claim 5, the phrase “the IOT devices” to be corrected as “[[the]] IOT devices”. Appropriate correction is required.

o)	Regarding claim 5, the phrase “And” on line 7 to be corrected as “and”, and the phrase “A smart home safety monitoring system” to be corrected as “[[A]]a smart home safety monitoring system”. Appropriate correction is required.

Drawing/Specification Objections
The drawing is objected to because of the following informalities: 
a.	The unlabeled rectangular box(es) and icons shown in the drawing 1 should be provided with descriptive text labels and reference label/number. 
b. 	Specification Para. [0025] cites home robot 100, but there is no labeled of 100 cited in the drawing. 
c) 	Fig. 1 labeled with “Home robot”, wherein aged/elderly people are cited under the home robot. Hoe the elderly people as shown in Fig. 1 could be a home robot. Other icons under home robot also causes informalities because not all the icons as cited under home robot are robotic devices. 
d) 	Specification, filed on 06/02/2020, Para. [008], cites “a storage unit storing the communication unit”. If the communication unit is hardware then how it would be stored in the storage unit.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 


Claim 1 further recites the phrase “if” on line 9, which renders the indefinite because it is not clear whether the limitations after the phrase “if” are part of the claimed invention and what happened if data of the IOT devices are not abnormal.  To overcome the rejection under 35 U.S.C. 112(b), the examiner suggests that “if” to be corrected as “when”. 
Claim 1 further cites the phrase “obtaining” on line 10, which renders the claim indefinite because it is not clear whether “obtaining an image” or “obtaining the abnormal data” or “obtaining the abnormal condition value”, further clarification is required. 
Claim 2 cites “the processor moving to the point ”, which  renders the claim indefinite because it is unclear how the processor itself move to the point. Further clarification is required. 
Claim 2 further cites the phrase “obtaining” on line 6, which renders the claim indefinite because it is not clear whether “obtaining an image about condition of the care object” or “obtaining the abnormal data” or “obtaining the recognized result”. Further clarification is required.
Claim 3 cites “the pet training robot of claim 1”, wherein “the pet training robot” renders the claim indefinite because there is no “pet training robot” cited in claim 1. 

Claim 3 further cites “the first installed house”, which lacks sufficient antecedent basis because there is no prior citation of “first installed house” in the claims.
Claim 3 further cites “the room and living room”, which lacks sufficient antecedent basis because there is no prior citation of “room and living room” in the claims.
Claim 3 further cites “the input of a user”, which lacks sufficient antecedent basis because there is no prior citation of “input of a user” in the claims.
Claim 3 cites in parenthesis, ‘home device’, which renders the claim indefinite because it is not clear whether ‘home device’ is a part of claimed invention.  In order to overcome the rejection, the phrase in the parenthesis ‘home device” to be deleted.
Claim 4 cites “the pet training robot of claim 1”, wherein “the pet training robot” renders the claim indefinite because there is no “pet training robot” cited in claim 1. 
Claim 4 further cites “the further processor”, which lacks sufficient antecedent basis because there is no prior citation of “further processor” in the claims.
Claim 4 depend on claim 1 and recites the phrases “the room or location”, which lacks sufficient antecedent basis because there is no prior citation of “room” in the claim 1.
Claim 4 depend on claim 1 and recites the phrase “the mapped location”, which lacks sufficient antecedent basis because there is no prior citation of “mapped location” in the claim 1.
Claim 4 depend on claim 1 and recites the phrase “the server”, which lacks sufficient antecedent basis because there is no prior citation of “server” in claim 1.

Claim 5 cites “a processor moving to a point…”, which renders the claim indefinite because how a processor itself moves to a point.
Claims 2-4 are also rejected by the virtue of their dependency on independent claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 5 cites "further home robot”.  A review of the specification of the instant application, there is no citation of “further home robot” found. There is also no structure for the further home robot found in the drawing. Therefore, claim do not satisfy the written description requirement. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3-4 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 3 recites “the pet training robot”, which is invoking 35 U.S.C. 112(d) because claim 3 does not further limit claim 1. Applicant may cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 4 recites “the pet training robot”, which is invoking 35 U.S.C. 112(d) because claim 3 does not further limit claim 1. Applicant may cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the 

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication unit” in Claims 1 and 5, has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0202062) (hereinafter Park) in view of Kim et al. (KR20170071212A, see attached English translation is used for claim mapping) (hereinafter Kim).

Claim 1. Park teaches a home robot (See Para. [0011], discloses “a home robot”), comprising
a camera mounted the home robot (See Para. [0011], discloses “ home robot includes a camera”);
a communication unit (See Para. [0011], discloses “home robot includes a communication interface [Construed as communication unit”);
a memory storing map data about inner home (See Para. [0011], discloses “home robot includes a storage in configured to store in-home map data”, same as claimed); and
a processor transmitting a data of a multiple IOT devices based on device information and a location information of the multiple IOT devices in the home collected by the home robot communicating through the multiple IOT devices (See Para. [0011], discloses “home robot includes a processor configured to generate location information of each of the plurality of IoT devices based on device information of a plurality of Internet of things (IoT) devices installed in the home”, and see Para. [0016], “The processor may transmit the location information and/or the map data to a smartphone of a user and/or at least one of the plurality of IoT devices”), moving to the point and obtaining and transmitting an image  (See Para. [0011],  [0021], [0072], “home robot moved around in the home and captured an image through the camera while moving around in the home”).
Parks teaches, the home robot moving around in the house and obtaining an image. Nevertheless, Park does not explicitly spell out, wherein the home robot moving to the point where abnormal data occur if the data of the multiple IOT devices are an abnormal condition value and transmitting an image data.
However, in the same field of endeavor, Kim teaches, wherein the home robot moving to the point where abnormal data occur if the data of the multiple IOT devices are an abnormal condition value and transmitting an image data (Para. [0003], [0007], [0086], [0112]-[0113], discloses “home devices [construed as IOT” devices] status, such as the home devices malfunction and/or reaches to a periphery of the home device, gas leaking from the gas valve, washing machine operation is terminated, heater is turn on a certain period or more, there may be provided a method of operating a home robot, including receiving status information of the home device”, and see Para. [0035], “The home robot 140 includes a camera, and may move to a destination in response to a manipulation event and while moving, the home robot 140 may generate an image and/or an image using the provided camera, and transmit it to the remote terminal 110 in real time. Additionally, see Para. [0046], “home robot automatically move around the promises based on manipulated event and transmit location data to robot control server ”).
The examiner notes that the prior art, Jim discloses all the required conditions of the claimed invention, and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Park with the teaching of Kim to incorporate the feature in order to check actual status of home device and control the home device from a robot control server.

Claim 5. Park as modified by the teaching of Kim teaches the further home robot (See Para. [0011], discloses “a home robot”) including a camera mounted on the robot, a communication unit (See Para. [0011], discloses “ home robot includes a camera”), a storage unit storing in-map data (See Para. [0011], discloses “home robot includes a storage in configured to store in-home map data”, same as claimed), and a processor transmitting data of the IoT devices based on the home robot collecting device information and location information of the IoT devices installed in the home through communication with the IoT devices (See Para. [0011], discloses “home robot includes a processor configured to generate location information of each of the plurality of IoT devices based on device information of a plurality of Internet of things (IoT) devices installed in the home”, and see Para. [0016], “The processor may transmit the location information and/or the map data to at least one of the plurality of IoT devices”), and moving to a point (See Para. [0011],  [0021], [0072], “home robot moved around in the home and captured an image through the camera while moving around in the home”) [[A]]and
a smart home safety monitoring system through home device interlocking including a server for managing information received from the further home robot.
Parks teaches, the home robot moving around in the house and obtaining an image. Nevertheless, Park does not explicitly spell out, moving to a point where abnormal data is generated when the data of the IoT devices are abnormal and a smart home safety monitoring system through home device interlocking including a server for managing information received from the further home robot.
However, in the same field of endeavor, Kim teaches, moving to a point where abnormal data is generated when the data of the IoT devices are abnormal (Para. [0003], [0007], [0086], [0112]-[0113], discloses “home devices [construed as IOT” devices] status, such as the home devices malfunction and/or reaches to a periphery of the home device, gas leaking from the gas valve, washing machine operation is terminated, heater is turn on a certain period or more, there may be provided a method of operating a home robot, including receiving status information of the home device”, and see Para. [0035], “The home robot 140 includes a camera, and may move to a destination in response to a manipulation event and while moving, the home robot 140 may generate an image and/or an image using the provided camera, and transmit it to the remote terminal 110 in real time”) and a smart home safety monitoring system (See Para. [0071], discloses “home network system for monitoring of the home device, performed by additionally providing a robot control server and a home robot”) through home device interlocking including a server for managing information received from the further home robot (See Para. [0113]-[0114], discloses “The robot control server 120 may generate a manipulation event for monitoring the home device 150 corresponding to the identifier with the home robot 140 based on the received control signal”. Additionally, see Para. [0115]-[0116], [0118], “The home robot 140 may receive status information about the home device 150 , and may transmit the status information and/or the captured image or video to the remote terminal 110 by photographing an image or video, and the home network server 130 may control the monitoring of the home robot 140 only by transmitting identification information on the home device for which the status information is to be checked to the robot control server 120”, and/or Para. [0046], “home robot automatically move around the promises based on manipulated event and transmit location data to robot control server ”).
The examiner notes that the prior art, Jim discloses all the required conditions of the claimed invention, and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Park with the teaching of Kim to incorporate the feature in order to check actual status of home device and control the home device from a robot control server.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0202062) (hereinafter Park) in view of Kim et al. (KR20170071212A, see attached English translation is used for claim mapping) (hereinafter Kim) and further in view of Womble (US 2014/0336862).

See Kim, Para. [0058], discloses “a sensor provided in the home device),
wherein the sensor recognizing an abnormal condition of the care object and a transmitting recognized result to the home robot (See Kim, Para. [0058], discloses “a sensor provided in the home device that measured a value/status of the home device and transmit the value to home robot”), and the processor moving to the point where abnormal data occur based on the transmitted recognized result and obtaining and transmitting an image about condition of the care object (Para. [0003], [0007], [0086], [0112]-[0113], discloses “home devices [construed as IOT” devices] status, such as the home devices malfunction and/or reaches to a periphery of the home device, gas leaking from the gas valve, washing machine operation is terminated, heater is turn on a certain period or more, there may be provided a method of operating a home robot, including receiving status information of the home device”, and see Para. [0035], “The home robot 140 includes a camera, and may move to a destination in response to a manipulation event and while moving, the home robot 140 may generate an image and/or an image using the provided camera, and transmit it to the remote terminal 110 in real time”). The examiner notes that Kim teaches the claimed invention,  without explicitly spell out the phrase “wearable sensor”.
However,  Womble teaches a wearable sensor recognizing an abnormal condition (See Para. [0046], “In one embodiment, the electronic fence collar worn by the animal contains a water immersion detection capability to detect if the animal has entered or fallen into a body of water, such as a swimming pool, lake or pond. In this embodiment, the collar may alert device 100 that the animal has entered a body of water and the device 100 may generate an alert, such as to the remote care giver or an emergency response group, or take other predetermined actions in response thereto, and/or see Para. [0054], “Device 100 may detect if the animal has remained stationary for an abnormally long period of time, such as by using GPS information communicated from a collar worn by the animal to device 100. For example, if a normally active animal has not moved for several hours, this may indicate a medical problem or that the animal is deceased. The programming may take any suitable action in response thereto, such as generating an alert to the caregiver or an emergency response group, or by providing medicine to the animal, such as via arm 120””).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Park in view of the teaching of Kim and with the teaching of Womble to incorporate the feature in order to detect an abnormal condition of animal and to provide an emergency care service.

Claim 3. The teaching of Park as modified by the teaching of Kim teaches training robot (See Park, Fig. 4, IoT hub device 10) of claim 1, the further processor (See Park, Fig. 4, “Processor 120”), the home robot (See Park, Para. [0011], “home robot”), constructs a home environment map while moving the first installed house See Park, Para.[0011], “the mobile home robot moves around in the home, to map the generated location information with the map data”), separates the room and living room with the input of a user, maps the location where home IoT devices installed in the house are installed through mapping, collects the type, quantity and location information of the IoT device ('home device') installed in the house (See Park, Fig. 2, and at least Para. [0011]-[0014]). Nevertheless, Park does not explicitly spell out wherein, [[A]]a home robot that transmits data transmitted from the IoT devices to a server and continuously checks an abnormal state that can occur in a home environment. 
However, Kim teaches, a home robot that transmits data transmitted from the IoT devices to a server and continuously checks an abnormal state that can occur in a home (Para. [0003], [0010], discloses “real-time monitoring status of home device [i.e., IOT device]” and transmit image or video captured to robot control server”, and/or see Para. [0003],  [0007], [0086], [0112]-[0113], discloses “home devices [construed as IOT” devices] status, such as the home devices malfunction and/or reaches to a periphery of the home device, gas leaking from the gas valve, washing machine operation is terminated, heater is turn on a certain period or more, there may be provided a method of operating a home robot, including receiving status information of the home device”, and see Para. [0035], “The home robot 140 includes a camera, and may move to a destination in response to a manipulation event and while moving, the home robot 140 may generate an image and/or an image using the provided camera, and transmit it to the remote terminal 110 in real time”). The examiner notes that the prior arts, in combination, teaches the claimed invention except the pet training robot. 
However, Womble teaches a pet training robot (See Fig. 1, device 100, and Para. [0046], “an electronic fence system incorporated into device 100, allows device 100 to walk an animal”, and/or see Para. [0052], “Device 100 may also communicate with a home automation system that allows device 100 to open and close doors in a structure. For example, device 100 could wirelessly lock and unlock doors equipped with appropriate devices and push open doors for the animal at appropriate times, such as to allow the animal outside to play at certain times”). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Park in view of the teaching of Kim and with the teaching of Womble to incorporate the feature in order provide a care service to pets at home while  primary care giver not at the home.

Claim 4. The teaching of Park as modified by the teaching of Kim teaches the robot of claimi1, the further processor (See Park, Fig. 4, “Processor 120”),
[[W]]when a strange state value is confirmed from IoT devices, the home robot moves to the room or location where an abnormal state occurs based on the mapped location, photographs the abnormal state, and transmits it to the server (Para. [0003], [0007], [0086], [0112]-[0113], discloses “home devices [construed as IOT” devices] status, such as the home devices malfunction and/or reaches to a periphery of the home device, gas leaking from the gas valve, washing machine operation is terminated, heater is turn on a certain period or more, there may be provided a method of operating a home robot, including receiving status information of the home device”, and see Para. [0035], “The home robot 140 includes a camera, and may move to a destination in response to a manipulation event and while moving, the home robot 140 may generate an image and/or an image using the provided camera, and transmit it to the remote terminal 110 in real time”). The examiner notes that the prior arts, in combination, teaches the claimed invention except the pet training robot. 
However, Womble teaches a pet training robot (See Fig. 1, device 100, and Para. [0046], “an electronic fence system incorporated into device 100, allows device 100 to walk an animal”, and/or see Para. [0052], “Device 100 may also communicate with a home automation system that allows device 100 to open and close doors in a structure. For example, device 100 could wirelessly lock and unlock doors equipped with appropriate devices and push open doors for the animal at appropriate times, such as to allow the animal outside to play at certain times”). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Park in view of the teaching of Kim and with the teaching of Womble to incorporate the feature in order provide a care service to pets at home while  primary care giver not at the home.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chen et al. (US 20090161915 A1), discloses “MULTI-PERSON POSE RECOGNITION SYSTEM USING A ZIGBEE WIRELESS SENSOR NETWORK”;

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/B M M HANNAN/Primary Examiner, Art Unit 3664